

Exhibit 10.1


Loan No. 1003091




SECOND MODIFICATION AGREEMENT


THIS SECOND MODIFICATION AGREEMENT (this “Agreement”), dated as of September 23,
2016, is made and entered into by and among KBSII 445 SOUTH FIGUEROA, LLC, a
Delaware limited liability company (“Borrower”), the “Lenders” from time to time
a party to the Loan Agreement referenced below (“Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as contractual representative of the
Lenders (in such capacity, the “Administrative Agent”). The date of this
Agreement is for reference purposes only. The effective date of this Agreement
shall be the Effective Date (defined herein).
R E C I T A L S


A.
Pursuant to the terms of a Loan Agreement executed by Borrower, Administrative
Agent and Lenders, dated as of September 15, 2010, as amended pursuant to a
letter agreement dated as of September 15, 2015 (as amended, restated or
replaced from time to time, the “Loan Agreement”), Lenders made a loan to
Borrower in the original principal amount of up to $119,300,000 (the “Loan”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Loan Agreement.



B.
The Loan is evidenced by one or more promissory notes in the aggregate principal
amount of the Loan (collectively, as amended, restated or replaced from time to
time, the “Note”), and is further evidenced by the documents described in the
Loan Agreement as “Loan Documents”. The Note is secured by, among other things,
that certain Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing recorded as a first priority lien on the
Property (as amended, restated or replaced from time to time, the “Deed of
Trust”).



C.
Prior to the date hereof, included in the encumbrance of the Deed of Trust is
the leasehold estate in a portion of the parking garage facility located at 350
South Figueroa Street, Los Angeles, California (the “Parking Leasehold Estate”),
pursuant to that certain Parking Lease Agreement, dated September 25, 2000, by
and between The Equitable-Nissei Figueroa Company, a California joint venture,
Borrower’s predecessor-in-interest as tenant, and Royal Investment Systems
Partnerships (RIS) (03)-(07) and Haseko Corporation, a Japanese corporation, as
landlord, as evidence by that certain Memorandum of Parking Lease Agreement,
dated September 25, 2000, and recorded in the Official Real Property Records of
Los Angeles County, California, on October 13, 2000, as Instrument No.
00-1601504 (as the same may heretofore have been assigned, amended, restated or
replaced from time to time, the “Parking Lease Agreement”). As the Parking
Leasehold Estate has expired pursuant to the terms of the Parking Lease
Agreement, Administrative Agent and Lenders now desire to release from the lien
of the Deed of Trust the Parking Leasehold Estate.



D.
The Note, the Deed of Trust, the Loan Agreement, this Agreement, the other
documents described in the Loan Agreement as “Loan Documents,” together with all
modifications and amendments thereto and any documents required hereunder, are
collectively referred to herein as “Loan Documents”.



E.
As of the date hereof, the outstanding Loan balance is $105,000,000 and the
$14,300,000 Holdback remains undisbursed.



F.
By this Agreement, Borrower, Administrative Agent and Lenders intend to modify
and/or amend certain terms and provisions of the Loan Agreement as of the
Effective Date.



THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:


1.
CONDITIONS PRECEDENT. The following are conditions precedent to Administrative
Agent’s and Lenders’ obligations under this Agreement:



1.1
Receipt and approval by Administrative Agent of the executed originals of this
Agreement;



1.2
Borrower’s reimbursement to Administrative Agent of Administrative Agent’s
reasonable costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, recording fees,
attorneys’ fees, and documentation costs and charges, whether such services are
furnished by Administrative Agent’s employees or agents or independent
contractors;












--------------------------------------------------------------------------------








Loan No. 1003091




1.3
Receipt by Administrative Agent of good standing certificates from the state of
organization and the state in which the collateral property is located, for
Borrower and Guarantor;



1.4
The representations and warranties contained herein shall be true and correct in
all material respects on and as of the date hereof (except to the extent that
any such representations and warranties expressly relate to an earlier date);
and



1.5
Receipt by Administrative Agent of an extension fee in the amount of $119,300.



1.6
At Borrower’s sole cost and expense, the issuance by Chicago Title Insurance
Company, and Administrative Agent’s receipt, of any endorsements deemed
necessary by Administrative Agent for attachment to Administrative Agent’s
Policy of Title Insurance No. 106744089-X49, including, without limitation, an
ALTA 11-06 endorsement, insuring the priority and validity of the Deed of Trust,
as modified by this Agreement, as a first and valid lien upon the Property
subject only to such exceptions as have been approved by Administrative Agent in
writing.



2.
REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants that no
Default, breach or failure of condition has occurred or exists, or would exist
with notice or lapse of time or both, under any of the Loan Documents; and all
representations and warranties of Borrower in this Agreement are true and
correct and shall survive the execution of this Agreement.



3.
MODIFICATION OF LOAN AGREEMENT. The Loan Agreement is hereby modified as
follows:



3.1
Additional Definitions. Section 1.1 of the Loan Agreement is hereby amended by
adding, as alphabetically appropriate, the following new definitions:



a.
“ “Anti-Corruption Laws” – means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which Borrower or any member of the Borrowing Group is located
or doing business.”



b.
“ “Anti-Money Laundering Laws” – means applicable laws or regulations in any
jurisdiction in which Borrower or any member of the Borrowing Group is located
or doing business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.”



c.
“ “Bail-In Action” – means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”



d.
“ “Bail-In Legislation” – means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”



e.
“ “Borrowing Group” – means, individually and collectively: (a) Borrower, (b)
any affiliate or subsidiary of Borrower, (c) any Guarantor, (d) any direct owner
of any collateral securing any part of the Loan, and (e) any officer, director
or other person or entity duly acting on behalf of any Borrower, Guarantor or
any such direct owner with respect to the Loan or this Agreement.”



f.
“ “Disbursement Instruction Agreement” – means a Disbursement Instruction
Agreement in the form of Exhibit G, or such other form as Administrative Agent
may reasonably require from time to time.”







Page 2



--------------------------------------------------------------------------------







Loan No. 1003091




g.
“ “EEA Financial Institution” – means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.”



h.
“ “EEA Member Country” – means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”



i.
“ “EEA Resolution Authority” – means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”



j.
“ “EU Bail-In Legislation Schedule” – means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”



k.
“ “OFAC” – means the United States Treasury Department Office of Foreign Assets
Control and any successor thereto.”



l.
“ “Sanction” or “Sanctions” – means individually and collectively, respectively,
any and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by the OFAC, the U.S. State
Department, the U.S. Department of Commerce, or through any existing or future
Executive Order, (b) the United Nations Security Council, (c) the European
Union, (d) the United Kingdom, or (e) any other governmental authorities with
jurisdiction over any Person within the Borrowing Group.”



m.
“ “Sanctioned Person” - means any Person that is a target of Sanctions,
including without limitation, a Person that is: (a) listed on OFAC’s Specially
Designated Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-Specially Designated Nationals List; (c) a legal entity that is deemed by
OFAC to be a Sanctions target based on the ownership of such legal entity by
Sanctioned Person(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.”



n.
“ “Write-Down and Conversion Powers” – means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”



3.2
Modification of Definitions. Section 1.1 of the Loan Agreement is hereby amended
as follows:



a.
The defined term “Defaulting Lender” is hereby deleted in its entirety and
replaced with the following:



“ “Defaulting Lender” – means any Lender that (a) has failed to (i) fund all or
any portion of the Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a




Page 3



--------------------------------------------------------------------------------







Loan No. 1003091




Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any debtor relief law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower and each Lender.”


b.
The defined term “Extended Maturity Date” is hereby deleted in its entirety and
replaced with the following:



“ “Extended Maturity Date” – means September 15, 2017.”


c.
The defined term “Initial Maturity Date” is hereby deleted in its entirety and
replaced with the following:

 
“ “Initial Maturity Date” – means March 15, 2017.”


d.
The defined term “LIBO Rate” is hereby deleted in its entirety and replaced with
the following:



“ “LIBO Rate” – is for any Fixed Rate Portion, the rate of interest quoted by
Administrative Agent from time to time as the London Inter Bank Offered Rate for
deposits in U.S. Dollars at approximately 9:00 a.m. California time two (2)
Business Days prior to a Fixed Rate Commencement Date or a Price Adjustment
Date, as appropriate, for purposes of calculating effective rates of interest
for loans or obligations making reference thereto for an amount approximately
equal to a Fixed Rate Portion and for a period of time approximately equal to a
Fixed Rate Period or the time remaining in a Fixed Rate Period after a Price
Adjustment Date, as appropriate; provided, however, that if the LIBO Rate
determined as provided above would be less than zero percent (0%), then the LIBO
Rate shall be deemed to be zero percent (0%).”


e.
The defined term “Person” is hereby deleted in its entirety and replaced with
the following:



“ “Person” – means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority. With respect
to any Sanctioned Person, “Person” shall also include any group, sector,
territory or country.”






Page 4



--------------------------------------------------------------------------------







Loan No. 1003091




f.
The defined term “Union Bank” is hereby deleted in its entirety and replaced
with the following:

 
“ “Union Bank” – means MUFG Union Bank, N.A., formerly known as Union Bank,
N.A.”


g.
The defined term “Union Bank Lease” is hereby deleted in its entirety and
replaced with the following:



“ “Union Bank Lease” – means the Office/Retail Lease dated as of October 8,
2008, entered into by Borrower (as successor by assignment from Hines VAF UB
Plaza, L.P.) and Union Bank, as amended by that certain First Amendment to
Office/Retail Lease dated as of November 17, 2008, as amended by that certain
Second Amendment to Office/Retail Lease dated as of July 10, 2009, as amended by
that certain Third Amendment to Office/Retail Lease dated as of April 14, 2010,
as amended by that certain Fourth Amendment to Office/Retail Lease dated as of
August 5, 2010, as amended by that certain Fifth Amendment to Office/Retail
Lease dated as of October 31, 2010, as amended by that certain Sixth Amendment
to Office/Retail Lease dated as of February 15, 2011, as amended by that certain
Seventh Amendment to Office/Retail Lease dated as of November 14, 2012, as
amended by that certain Eighth Amendment to Office/Retail Lease dated as of May
30, 2014, and as may be further amended or modified.”


3.3
Section 2.6. Section 2.6 of the Loan Agreement is hereby deleted and replaced
with the following:



“2.6
Extension Option. Borrower shall have the right to extend the Maturity Date from
the Initial Maturity Date to the Extended Maturity Date (the “Option to
Extend”), subject to satisfaction of the following conditions:



(a)
Borrower shall give Administrative Agent written notice of Borrower’s request
for an extension of the Maturity Date not earlier than ninety (90) days, nor
later than forty-five (45) days, prior to the Initial Maturity Date;

(b)
As of the date of such notice, and as of the Initial Maturity Date, there shall
exist no Default or Potential Default (provided that Borrower shall have an
opportunity to cure such Potential Default prior to the Initial Maturity Date to
the extent of applicable cure periods under this Agreement or the applicable
Loan Document);

(c)
At Administrative Agent’s request, Borrower shall have caused to be issued to
Lenders, at Borrower’s sole cost and expense, appropriate endorsements to the
Title Policy which confirm the existence and priority of the Liens securing the
Obligations in connection with the requested extension;

(d)
There shall have been no change in the financial condition of Borrower, or in
the condition of the Property from that which existed on the Effective Date,
which change, as determined by Administrative Agent in its reasonable
discretion, has a Material Adverse Effect;

(e)
The Loan-to-Value Percentage of the Property, based upon the latest or (if
ordered by Administrative Agent in its reasonable discretion) a new Appraisal
commissioned by Administrative Agent at Borrower’s sole cost and expense and
with a valuation date within sixty (60) days of the Initial Maturity Date, shall
not exceed forty-three percent (43%);

(f)
Borrower shall have provided to Administrative Agent satisfactory evidence
(which evidence shall include, without limitation, a detailed current rent roll
and a current historical operating statement for the Property) that the Loan
Constant (as of the Initial Maturity Date) is not less than twelve percent
(12%); and





Page 5



--------------------------------------------------------------------------------







Loan No. 1003091




(g)
Borrower shall have paid to Administrative Agent, for the ratable benefit of
Lenders, an extension fee in an amount equal to one-tenth of one percent (0.10%)
of the Aggregate Commitment as of the Initial Maturity Date.

Notwithstanding the foregoing provisions of this Section 2.6, Borrower shall
have the right to repay (without paying an Exit Fee) principal outstanding under
the Loan in such amount as may be required to reduce the Aggregate Commitment
pursuant to this Section 2.6, to an amount such that Borrower is in compliance
with subsections (e) and (f) above. Any repayment of principal pursuant to this
Section 2.6 shall reduce the Aggregate Commitment dollar for dollar and any sums
repaid may not be reborrowed. Except as modified by this Option to Extend, the
terms and conditions of this Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.”


3.4
Section 3.4(a). Section 3.4(a) of the Loan Agreement is hereby deleted and
replaced with the following:



“(a)
Administrative Agent shall have received a written request for disbursement from
any one of the following individuals Stacie Yamane, Ann Marie Watters, Rob
Durand, Dharshi Chandran, Jeff Waldvogel, Tanya Fisher, Todd Smith, Andree Ngo
and Kristin Almendarez. The request shall be submitted in accordance with this
Agreement and shall specify the sum that Borrower is requesting to be
disbursed.”



3.5
Section 3.5. Section 3.5 of the Loan Agreement is hereby deleted and replaced
with the following:



“3.5
Disbursement Authorization. Borrower hereby authorizes Administrative Agent to
disburse the proceeds of the Loan made by Lenders in accordance with the terms
of the Loan Documents and the terms of the Disbursement Instruction Agreement,
as amended or replaced from time to time in accordance with the terms thereof.”



3.6
Sanctions, Anti-Corruption and Anti-Money Laundering Laws. A new Section 6.27 is
hereby added to the Loan Agreement as follows:



“6.27
Sanctions, Anti-Corruption and Anti-Money Laundering Laws. No Borrower or
Guarantor or, to Borrower’s knowledge, any other Person within the Borrowing
Group is: (a) a Sanctioned Person; (b) controlled by or acting on behalf of a
Sanctioned Person; or (c) under investigation for an alleged breach of
Sanction(s) by a governmental authority that enforces Sanctions.



Borrower and Guarantor and, to Borrower’s knowledge, any other Person within the
Borrowing Group: (a) is in compliance with all Anti-Corruption Laws and
Anti-Money Laundering Laws; (b) except as otherwise previously disclosed to
Administrative Agent in writing, is not, and has not been, under administrative,
civil or criminal investigation, and (c) has not received notice from or made a
voluntary disclosure to any governmental entity regarding a possible violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws.


The provisions in this Section 6.27 shall prevail and control over any contrary
provisions in this Agreement or in any related documents.”


3.7
Section 8.1. The paragraph following Section 8.1(c) of the Loan Agreement that
begins “Notwithstanding anything to the contrary herein” is hereby deleted and a
new Section 8.1(d) is hereby added as follows:



“(d)
Notwithstanding anything to the contrary herein, in lieu of any payments which
Borrower is required to make or is permitted to make in order to reduce the
outstanding principal balance of the Loan pursuant to this Section 8.1, Borrower
may elect to do one or more of the following:



(i) 
Upon delivery by Borrower to Administrative Agent of reasonable evidence that
Borrower has paid (or credited) to Union Bank $4,087,829 in lieu of the
$8,200,000 TI Allowance (whether from loan proceeds, Borrower’s own funds,





Page 6



--------------------------------------------------------------------------------







Loan No. 1003091




rent abatement or a combination of the foregoing), then to the extent Borrower
has fully satisfied all obligations to Union Bank with respect to the tenant
improvement allowance contemplated in the Union Bank Lease and has delivered
reasonable evidence to Administrative Agent of the same, Borrower shall have the
right to elect to cancel any unfunded portion of the Holdback allocated for
“Payment to Union Bank in lieu of the TI Allowance/leasing of the Vacated Union
Bank Space” (Item #2 in the Budget attached as Exhibit J).


(ii)
Upon delivery by Borrower to Administrative Agent of reasonable evidence that
(x) floors 18, 21, 34 and 35 have been fully leased (and tenant improvement and
leasing costs have been fully paid) and (y) Union Bank is no longer receiving
free rent under the Union Bank Lease, then Borrower shall have the right to
elect to cancel any unfunded portions of the Holdback allocated for “Leasing and
related costs for Vacated Union Bank Space”, “Capital Expenditures”, and/or
“Leasing Costs” (Items #3, 4, and 5 in the Budget attached as Exhibit J,
respectively).



Any such cancellations shall permanently reduce the Aggregate Commitment by a
like amount.”


For clarity, the paragraph at the end of Section 8.1 of the Loan Agreement that
begins “Borrower shall not be required to pay an Exit Fee” is not deleted.


3.8
Sanctions. A new Section 9.22 is hereby added to the Loan Agreement as follows:



“9.22
Sanctions. No Person within the Borrowing Group (but expressly excluding any
shareholders of KBS REIT) shall: (a) use any of the Loan proceeds for the
purpose of: (i) providing financing to or otherwise making funds directly or
indirectly available to any Sanctioned Person; or (ii) providing financing to or
otherwise funding any transaction which would be prohibited by Sanctions or
would otherwise cause Administrative Agent, Lenders or Borrower to be in breach
of any Sanction; or (b) fund any repayment of the Loan with proceeds derived, to
Borrower’s knowledge, from any transaction that would be prohibited by Sanctions
or would otherwise cause Administrative Agent, Lenders or Borrower, or any
entity affiliated with Administrative Agent, Lenders or Borrower, to be in
breach of any Sanction. Borrower shall notify Administrative Agent in writing
not more than one (1) Business Day after becoming aware of any breach of this
Section.”



3.9
Default. A new subsection (q) is hereby added to Section 11.1 of the Loan
Agreement as follows:



“(q)
Money Laundering. The indictment, arraignment, custodial detention or conviction
of Borrower or Guarantor on any charge involving money laundering or a predicate
crime to money laundering, or the involvement of Borrower or Guarantor in any
activity which could result in an indictment, arraignment, custodial detention
or conviction on any such charge.”



3.10
EU Bail-In Rule. A new Section 13.28 is hereby added to the Loan Agreement as
follows:



“13.28
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:



(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:





Page 7



--------------------------------------------------------------------------------







Loan No. 1003091




(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.”

3.11
Addresses for Notices. Borrower’s and Guarantor’s addresses for notices are
hereby deleted and replaced with the following:



Borrower’s Address:


Accounting Matters:
Property Matters:
 
 
KBSII 445 South Figueroa, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Todd Smith, Vice President Controller, Corporate
Tel: (949) 797-0338
Fax: (949) 417-6501
E-mail: tsmith@kbs.com
KBSII 445 South Figueroa, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Tim Helgeson, Senior Vice President, Asset Management
Tel: (949) 797-0356
Fax: 949) 417-6501
E-mail: thelgeson@kbs.com
 
 

Guarantor’s Address:


KBS REIT Properties II, LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Bryce Lin, Director of Finance and Reporting
Tel: (949) 797-0312
Fax: (949) 417-6501
E-mail: blin@kbs.com
 



3.12
Address for Notices. Administrative Agent’s address for notices is hereby
deleted and replaced with the following:



Administrative Agent’s Address:


WELLS FARGO BANK, NATIONAL ASSOCIATION
Commercial Real Estate (AU 2955)
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Cole Zehnder, Vice President
Tel: (949) 251-4322
Fax: (949) 851-9728


3.13
Address for Notices. Wells Fargo Bank, National Association’s address for
notices is hereby deleted and replaced with the following:







Page 8



--------------------------------------------------------------------------------







Loan No. 1003091




Lender’s Address:


WELLS FARGO BANK, NATIONAL ASSOCIATION
Commercial Real Estate (AU 2955)
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Cole Zehnder, Vice President
Tel: (949) 251-4322
Fax: (949) 851-9728


3.14
Exhibit A. Exhibit A of the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit A attached hereto.



3.15
Exhibit G. Exhibit G of the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit G attached hereto.



3.16
Exhibit J. Exhibit J of the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit J attached hereto.



3.17
Exhibit K. Exhibit K of the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit K attached hereto.



3.18
References to Property Legal Description. All references in the Loan Documents
and Other Related Documents to the “Property” or the legal description thereof
shall hereafter mean and refer to the Property as revised by Section 3.14 above.



4.
INCORPORATION OF RECITALS; EFFECTIVE DATE. The foregoing recitals are
incorporated herein as an agreement of Borrower, Administrative Agent and
Lenders. Upon satisfaction of all of the conditions precedent in Section 1
above, the effective date of Borrower’s, Administrative Agent’s and Lenders’
obligations under this Agreement shall be September 15, 2016 (the “Effective
Date”).



5.
FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has previously delivered to
Administrative Agent all of the relevant formation and organizational documents
of Borrower, of the partners or joint venturers of Borrower (if any), and of all
guarantors of the Loan (if any), and all such formation documents remain in full
force and effect and have not been amended or modified since they were delivered
to Administrative Agent. Borrower hereby certifies that: (i) the above documents
are all of the relevant formation and organizational documents of Borrower; (ii)
they remain in full force and effect; and (iii) they have not been amended or
modified since they were previously delivered to Administrative Agent.



6.
NON‑IMPAIRMENT. Except as expressly provided herein, nothing in this Agreement
shall alter or affect any provision, condition or covenant contained in any Deed
of Trust or other Loan Document, or affect or impair any rights, powers, or
remedies thereunder, it being the intent of the parties hereto that the
provisions of the Deed of Trust and other Loan Documents shall continue in full
force and effect except as expressly modified hereby.



7.
MISCELLANEOUS. This Agreement and the other Loan Documents shall be governed by
and interpreted in accordance with the laws of the State of California, except
if preempted by federal law. In any action brought or arising out of this
Agreement or the Loan Documents, Borrower, and the general partners and joint
venturers of Borrower, hereby consent to the jurisdiction of any federal or
state court having proper venue within the State of California and also consent
to the service of process by any means authorized by California or federal law.
The headings used in this Agreement are for convenience only and shall be
disregarded in interpreting the substantive provisions of this Agreement. Time
is of the essence of each term of the Loan Documents, including this Agreement.
If any provision of this Agreement or any of the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom

and the remaining parts shall remain in full force as though the invalid,
illegal, or unenforceable portion had never been a part thereof.




Page 9



--------------------------------------------------------------------------------







Loan No. 1003091






8.
INTEGRATION; INTERPRETATION. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents in any
of the Loan Documents includes any amendments, renewals or extensions approved
by Administrative Agent and Lenders.



9.
EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.



10.
LIMITATIONS ON PERSONAL LIABILITY. The limitations on personal liability of the
shareholders, partners and members of Borrower contained in Section 13.27 of the
Loan Agreement shall apply to this Agreement and are incorporated herein by this
reference.



All exhibits, schedules or other items attached hereto are incorporated into
this Agreement by such attachment for all purposes.




[Signatures Follow on Next Page]








Page 10



--------------------------------------------------------------------------------


    




Loan No. 1003091




IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
Agreement to be duly executed as of the day and year first above written.


"ADMINISTRATIVE AGENT" AND "LENDER"


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:
/s/ Cole Zehnder

Name:
Cole Zehnder

Its:
Vice President



Signature Page – Second Modification Agreement





--------------------------------------------------------------------------------

    




Loan No. 1003091






"LENDER"


PEOPLE'S UNITED BANK, NATIONAL ASSOCIATION




By:
/s/ Jacob Weinstein

Name:
Jacob Weinstein

Its:
SVP















 




Signature Page – Second Modification Agreement





--------------------------------------------------------------------------------


    




Loan No. 1003091




“BORROWER”




KBSII 445 SOUTH FIGUEROA, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber

Charles J. Schreiber, Jr.
Chief Executive Officer










Signature Page – Second Modification Agreement





--------------------------------------------------------------------------------


    




Loan No. 1003091




GUARANTOR’S CONSENT


The undersigned (“Guarantor”) consents to the foregoing Second Modification
Agreement and the transactions contemplated thereby and reaffirms its
obligations under the Limited Guaranty, dated September 15, 2010 (“Guaranty”).
Guarantor reaffirms that its obligations under the Guaranty are separate and
distinct from Borrower’s obligations and reaffirms its waivers, as set forth in
the Guaranty, of each and every one of the possible defenses to such
obligations.


Guarantor agrees that each of the terms and provisions of the Guaranty are
amended so as to include the guarantees and obligations of guarantor herein set
forth, the terms and provisions of which are hereby incorporated herein in full
as if set forth in this Consent.


Guarantor understands that the Lender’s exercise of a non-judicial foreclosure
sale under the Deed of Trust may, by virtue of California Code of Civil
Procedure Section 580d, result in the destruction of any subrogation,
reimbursement or contribution rights which Guarantor may have against Borrower.
Guarantor further understands that such exercise by Lenders and the consequent
destruction of subrogation, reimbursement or contribution rights would
constitute a defense to the enforcement of the Guaranty by Lenders. With this
explicit understanding, Guarantor nevertheless specifically waives any and all
rights and defenses arising out of an election of remedies by Lenders, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of Section
580d of the California Code of Civil Procedure or otherwise. Guarantor further
specifically waives any and all rights and defenses that Guarantor may have
because Borrower’s debt is secured by real property; this means, among other
things, that: (1) Lenders may collect from Guarantor without first foreclosing
on any real or personal property collateral pledged by Borrower; (2) if Lenders
foreclose on the real property collateral pledged by Borrower, then (A) the
amount of the debt may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) Lenders may collect from Guarantor even if Lenders, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower. The foregoing sentence is an unconditional
and irrevocable waiver of any rights and defenses Guarantor may have because
Borrower’s debt is secured by real property. These rights and defenses being
waived by Guarantor include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure. This understanding and waiver is made in addition to and not in
limitation of any of the existing terms and conditions of the Guaranty.


AGREED:


Dated as of: September 23, 2016


"GUARANTOR"
KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company
By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner    
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer





--------------------------------------------------------------------------------


    




Loan No. 1003091




EXHIBIT A – DESCRIPTION OF PROPERTIES
Exhibit A to LOAN AGREEMENT between KBSII 445 SOUTH FIGUEROA, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of
September 15, 2010.
All that real property located in the County of Los Angeles, State of
California, described as follows:


PARCEL 1:


LOT 1 OF TRACT 28794, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE
OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 738 PAGES 82 AND 83 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT FROM SAID LOT 1, THAT PORTION SHOWN ON SAID MAP AND DESIGNATED “FUTURE
STREET”.


ALSO EXCEPT ALL OIL, GAS, AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO
EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENING OF ANY WELL HOLE,
SHAFT OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED ON AUGUST
8, 1959 AS INSTRUMENT NO. 2893, IN BOOK M335 PAGE 106, OFFICIAL RECORDS, AND
SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF
THE SURFACE THEREOF AS RESERVED IN THE FOLLOWING DEEDS:


DECEMBER 10, 1962 IN BOOK D1849 PAGE 352, OFFICIAL RECORDS AS TO A PORTION APRIL
20, 1962 IN BOOK D1587 PAGE 576, OFFICIAL RECORDS AS TO A PORTION APRIL 20, 1962
IN BOOK D1587 PAGE 578, OFFICIAL RECORDS AS TO A PORTION JUNE 15, 1962 IN BOOK
D1650 PAGE 756, OFFICIAL RECORDS AS TO A PORTION MARCH 1, 1962 IN BOOK D1528
PAGE 313, OFFICIAL RECORDS AS TO A PORTION MAY 25, 1962 IN BOOK D1627 PAGE 55,
OFFICIAL RECORDS AS TO A PORTION NOVEMBER 10, 1961 IN BOOK D1416 PAGE 668,
OFFICIAL RECORDS AS TO A PORTION DECEMBER 4, 1961 IN BOOK D1438 PAGE 542,
OFFICIAL RECORDS AS TO A PORTION.


SAID LAND IS SHOWN ON A RECORD OF SURVEY RECORDED AUGUST 13, 2001 IN BOOK 177
PAGE 2 OF RECORD OF SURVEYS, IN THE OFFICIAL RECORDS OF SAID COUNTY.


PARCEL 2:


AN EASEMENT FOR INGRESS AND EGRESS OVER THOSE PORTIONS OF LOT 1 OF TRACT 28794,
IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 738 PAGES 82 AND 83 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESIGNATED ON THE MAP OF SAID TRACT AS “FUTURE STREET”.


ALL OIL, GAS AND MINERAL SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH
SUBSTANCES, PROVIDED THAT THE SURFACE OPENING OF ANY WELL, HOLE, SHAFT OR OTHER
MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE
BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK M335 PAGE 106,
OFFICIAL RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT
AREA, WITHIN FIVE HUNDRED (500) FEET OF THE SURFACE THEREOF, AS SAID OIL, GAS
AND MINERAL SUBSTANCES ARE RESERVED IN VARIOUS DEEDS OF RECORD.




Exhibit A

--------------------------------------------------------------------------------


    




Loan No. 1003091




EXHIBIT G – DISBURSEMENT INSTRUCTION AGREEMENT
Exhibit G to LOAN AGREEMENT between KBSII 445 SOUTH FIGUEROA, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of
September 15, 2010.
DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: KBSII 445 SOUTH FIGUEROA, LLC, a Delaware limited liability company




Administrative Agent: Wells Fargo Bank, National Association




Loan:  Loan number 1003091 made pursuant to that certain “Loan Agreement” dated
as of September 15, 2010, by and among Borrower, Administrative Agent, Wells
Fargo Securities, LLC and Lenders, as amended from time to time




Effective Date:  




Check applicable box:


¨    New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
¨    Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request (each, a “Disbursement Request”) from an applicable Authorized
Representative (as defined in the Terms and Conditions attached to this
Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.




Exhibit G - 1

--------------------------------------------------------------------------------






Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
N/A
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.







Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 







Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:





Exhibit G - 2

--------------------------------------------------------------------------------






Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


“BORROWER”


KBSII 445 SOUTH FIGUEROA, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
________________________________

Charles J. Schreiber, Jr.
Chief Executive Officer








Exhibit G - 3

--------------------------------------------------------------------------------






Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING
BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.




Exhibit G - 4

--------------------------------------------------------------------------------






SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Party Address (City and Country, at a minimum)*
Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)







*The Receiving Party’s Address must be provided for international/cross-border
wire transfers. International/cross-border wires are defined as funds transfers
that originate outside the U.S. and are destined for a Receiving Party in the
U.S., those that originate in the U.S. and are destined for a Receiving Party
outside the U.S., as well as those that originate outside the U.S. and are
destined for a Receiving Party outside the U.S.




Exhibit G - 5

--------------------------------------------------------------------------------






EXHIBIT J – BUDGET
Exhibit J to LOAN AGREEMENT between KBSII 445 SOUTH FIGUEROA, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of
September 15, 2010.


ITEM
USE
AMOUNT
1
Current Loan Outstanding
$105,000,000
2
Payment to Union Bank in lieu of $8,200,000 TI Allowance
or subject to the conditions in Exhibit K for leasing the Vacated Union Bank
Space
$4,087,829
3
Leasing and related costs for Vacated Union Bank Space*
$2,212,171
4
Capital Expenditures
$2,700,000
5
Leasing costs
$5,300,000
 
TOTAL
$119,300,000



*Floors 18, 21, 34 and 35






Exhibit J

--------------------------------------------------------------------------------






EXHIBIT K – DISBURSEMENT PLAN
Exhibit K to LOAN AGREEMENT between KBSII 445 SOUTH FIGUEROA, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of
September 15, 2010.


1.
Payment to Union Bank In-Lieu of $8,200,000 TI Allowance. Subject to the
conditions in Sections 3.1 and 3.4, the portion of the Budget initially totaling
$4,087,829 shall be disbursed to Union Bank upon reasonably satisfactory
evidence that Union Bank will accept the funds in-lieu of the $8,200,000 TI
Allowance. Additionally, to the extent Borrower fully satisfies all obligations
to Union Bank with respect to the tenant improvement allowance contemplated in
the Union Bank Lease (whether from loan proceeds, Borrower’s own funds, rent
abatement or a combination of the foregoing) and provides Administrative Agent
with evidence of the same, then Borrower may elect (a) to cancel, pursuant to
Section 8.1, any unfunded portion of the Holdback allocated for “Payment to
Union Bank in lieu of the TI Allowance/leasing of the Vacated Union Bank Space”
(Item #2 in the Budget attached as Exhibit J), or (b) to apply any such unfunded
portion of the Holdback towards satisfying Section 2(b) below.

2.
Leasing and Related Costs for Vacated Union Bank Space. Subject to the
conditions in Sections 3.1 and 3.4, the portion of the Budget initially totaling
$2,212,171 shall be disbursed to or for the account of Borrower for the purpose
of paying fifty percent (50%) of actual costs incurred by Borrower under the
terms of the Union Bank Lease for leasing and related costs relating to floors
18, 21, 34 and 35, including, without limitation, tenant improvement costs,
leasing commissions, asbestos abatement costs and the costs of ADA upgrades.
Administrative Agent may condition the disbursement of such amounts upon, as
applicable (a) receipt of invoices for amounts due, (b) verification from
Borrower of the availability of funds to pay the additional fifty percent (50%)
of any such costs, (c) inspections of the work performed by Borrower, and (d)
any other reasonable conditions. To the extent there are available funds under
Section 1 above, Borrower may use such funds to fund their fifty percent (50%)
portion of the actual costs incurred by Borrower under the terms of the Union
Bank Lease for leasing and related costs relating to floors 18, 21, 34 and 35.

3.
Capital Expenditures. Subject to the conditions in Sections 3.1 and 3.4, the
portion of the Budget initially totaling $2,700,000 shall be disbursed to or for
the account of Borrower for the purpose of paying fifty percent (50%) of actual
costs incurred by Borrower for Administrative Agent-approved capital
expenditures relating to the Property which are not required to be made by
Borrower pursuant to the terms of the Union Bank Lease, including, without
limitation, restroom and corridor upgrades and asbestos abatement.
Administrative Agent may condition the disbursement of such amounts upon receipt
of invoices for amounts due, verification from Borrower of the availability of
funds to pay the additional fifty percent (50%) of any such costs, inspections
of the work performed by Borrower, as applicable, and any other reasonable
conditions.

4.
Leasing Costs. Subject to the conditions in Sections 3.1 and 3.4, the portion of
the Budget initially totaling $5,300,000 shall be disbursed to or for the
account of Borrower for the purpose of paying fifty percent (50%) of actual
costs incurred by Borrower for leasing costs relating to Leases entered into in
compliance with Section 9.3. Administrative Agent may condition the disbursement
of such amounts upon receipt of invoices for amounts due, verification from
Borrower of the availability of funds to pay the additional fifty percent (50%)
of any such costs and any other reasonable conditions.



Within ten (10) Business Days following any disbursement made pursuant to
Section 2, 3 or 4 above, Borrower shall deliver to Administrative Agent a
receipt from the applicable payee confirming that Borrower
has applied the disbursed funds, plus the additional fifty percent (50%) to be
paid by Borrower, for the purpose represented by Borrower.






Exhibit K